Name: Council Regulation (EEC) No 1579/83 of 14 June 1983 fixing, for the 1983/84 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/21 COUNCIL REGULATION (EEC) No 1579/83 of 14 June 1983 fixing, for the 1983/84 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the 1979 Act of Accession, and in particular paragraphs 8 and 9 of Protocol 4 on cot ­ ton , Having regard to the proposal from the Commis ­ sion ( l ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraphs 2 and 3 of that Protocol ; whereas paragraph 9 states that the quantity of cot ­ ton for which aid shall be granted in full is to be fixed annually by reference to the criteria laid down in paragraph 3 ; Whereas reference to these criteria gives the guide price and the quantity of cotton indicated below, Article 1 1 . For the 1983/84 marketing year the guide price for unginned cotton shall be 92,75 ECU per 100 kilograms . 2. The price referred to in paragraph 1 shall be for cotton :  containing 14 % moisture and 3 % of inorganic extraneous matter,  with the characteristics required to yield, after ginning, 54 % of seed and 32 % of fibres of grade No 5, as defined in Greece, with a length of 28 mm. Article 2 1 . For the 1983/84 marketing year the quantity of cotton referred to in subparagraph (a) of the second paragraph of Article 9 of Protocol 4 shall be 450 000 tonnes. 2 . The quantity of cotton referred to in para ­ graph 1 shall be unginned cotton of the quality indi ­ cated in Article 1 (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1983 .HAS ADOPTED THIS REGULATION : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No C 32, 7 . 2 . 1983 , p. 24. (2) OJ No C 96, 1 1 . 4. 1983 , p. 47. P) OJ No C 81 , 24. 3 . 1983, p. 6 .